UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF COLUMBIA FF  EW
) MAR 3 1 Zggg
UNITED STATES OF AMERICA, § NANci/U¢gr%rTS\/¥g}g;rgglrg¥, CLER¢<
v. j Criminal No. 09-cr-53 (ESH)
JACOB AJOMALE, j
Defendant. g
)

ORDER
In a hearing before Magistrate Judge Facciola on March l7, 20()(9, defendant Jacob

Ajomale entered a plea of guilty. On that date, the magistrate judge issued a Report and
Recoinmendation advising the Court to accept defendant’s plea. The Court has received no
objection to the Report and Recommendation. See Local Crim. R. 57. l9(b) ("Anyeparty may tile
written objections to the magistrate judge’s proposed findings and recommendations . . . within
ten days after being served with a copy thereof."). Accordingly, the Court hereby adopts the

recommendation of the magistrate judge and accepts defendant’s guilty plea.

£/C…, C;;?/W}

//
ELLEN sEGAL HUVELLE 1
United States Distn'ct Judge

SO ORDERED.

Date: March 30, 2009